82 F.3d 424
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Tony Wing Fung YU, Defendant-Appellant.
No. 95-50346.
United States Court of Appeals, Ninth Circuit.
Submitted March 26, 1996.*Decided April 1, 1996.

Before:  GOODWIN, WIGGINS and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Tony Wing Fung Yu appeals his sentence under the Sentencing Guidelines imposed following his guilty plea to conspiracy to possess and transport in interstate commerce a forged security, in violation of 18 U.S.C. § 371.   He contends that the district court erred in adjusting his offense level upward for more than minimal planning.   We lack jurisdiction to review this contention because Yu waived his right to appeal any sentence within the statutory maximum pursuant to the plea agreement.


3
We reject Yu's contention that the district court's oral pronouncement at the sentencing hearing superceded the appeal waiver.   The prosecutor informed the court at the sentencing hearing that "in the signed plea agreement, the defendant has waived his right to appeal."   Thus, Yu cannot reasonably rely on the district court's pronouncement.  Cf. United States v. Buchanan, 59 F.3d 914, 917-18 (9th Cir.), cert. denied, 116 S.Ct. 430 (1995).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3